DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
in response to receiving the data defining the user request [to create a new task for addressing at least one asset event]: … 
(ii) execute a set of predictive models for suggesting which predefined user-selectable option to select for the given task field of the given task form, wherein the set of predictive models is trained based on historical data comprising, for each of a plurality of previous tasks created for asset events of the given type, a respective identification of which one or more predefined user-selectable options 4were previously selected by a user for the given task field, and wherein each predictive model in the set of predictive models, when executed, functions to (a) evaluate data about the selected at least one asset event of the given type for which the new task is being created and (b) based on the evaluation, output a likelihood of a respective predefined user-selectable option being selected by the user of the first client station for the given task field in the given task form ….

	The closest prior art of record is Lam, cited in the last two Office Actions.  Lam discloses a remote maintenance assistance system including a head-mounted device containing a GUI that indicates the health of systems under test.  The system includes a set of predictive models including regression methods and 
The second closest prior art of record is Abkairov, also cited in previous Office Actions.  Abkairov discloses a system that uses natural language processing to transcribe spoken phrases and outputs an estimate of the probability of each transcription being correct.  However, Abkairov does not disclose a set of predictive models each of which evaluates data about an asset event for which a task is created.
The third closest prior art of record is Shaked, cited in the final rejection.  Shaked discloses a large-scale machine learning system in which training examples correspond to events such as users selecting specific search results or viewing single videos from among multiple videos presented to a user.  However, Shaked does not appear to disclose explicitly that the system evaluates data about asset events for which a task is created.
None of the other prior art of record appears to disclose explicitly at least the above-reproduced limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125